DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.

Applicant’s election without traverse of claims 1-8  in the reply filed on 05/21/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.



Drawings
The drawings FIGURES 4, 5A, 5B, 7A-7E are objected to under 37 CFR 1.83(a) because they fail to show:
“a flat first region.” First region appears to be labeled as 408, but region 404, which appears to be the second region described as flat the specification.
Figures do not have labels on the axes, thus it is unclear to the mV variation described in claim 5.
 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vuorilehto (U.S. 20140145681).

Regarding claim 1, Vuorilehto teaches a battery system (shown in figure 3 as a battery system). 
Vuorilehto teaches comprising: at least one battery including a plurality of cells (shown below in figure 1 a battery pack comprising a plurality of cells).  
Vuorilehto teaches a hybrid control module configured to monitor a differential capacity of the at least one battery,determine when the monitored differential capacity of the at least one battery corresponds to a predetermined differential capacity of the at least one battery, and  determine a state of charge of the battery in response to the determination that the monitored differential capacity corresponds to the predetermined differential capacity. (Paragraph [0013] teaches wherein differential capacity curve changes which either exceed or fall short of a preset limit value are determined. Paragraph [0014] teaches determining the states of charge in the cells of a cell module or at least the mutual state of charge differences of several cells in the above-described manner based on the changes in differential capacities determined from the cells. Paragraph [0037] teaches wherein a master unit (M), or a higher level host system (HOST), is on the basis of measuring data adapted to calculate the differential capacity curves for each cell module or even for each individual cell of a cell module for the determination of their states of charge or state of charge differences).

    PNG
    media_image1.png
    467
    780
    media_image1.png
    Greyscale



Regarding claim 2, Vuorilehto teaches the battery system of claim 1, wherein the predetermined differential capacity corresponds to an inflection point in a voltage profile of the at least one battery (paragraph [0012] and [0027] teaches wherein inflection points, interpreted as spikes are determined in the in the differential capacity curve).

Regarding claim 3, Vuorilehto teaches the battery system of claim 2, wherein the inflection point corresponds to a transition between a first region of the voltage profile and a second region of the voltage profile (shown below in figures 1A-1C and 2A-2C wherein inflection points correspond to a transition to a first region and a second region). 

Regarding claim 4, Vuorilehto teaches the battery system of claim 3, wherein the first region of the voltage profile is flat and the second region of the voltage profile is not flat (figures 1A-1C and 2A-2C show a first region is flat and a second region is not flat). 

Regarding claim 5, Vuorilehto teaches the battery system of claim 4, wherein, in the first region, an open circuit voltage of the battery varies by less than 100 mV and the state of charge varies by at least 50% (figures 1A-1C and 2A-2C wherein the voltage varies by less than 100mV and the state of charge varies by at least 50%).

Regarding claim 8, Vuorilehto teaches a vehicle comprising the battery system of claim 1 (paragraph [0039] teaches wherein the system may be comprised within a car). 



    PNG
    media_image2.png
    783
    517
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vuorilehto (U.S. 20140145681) in view of Matsubara (US 20130314050).


Regarding claim 6, Vuorilehto teaches the battery system of claim 1, wherein the hybrid control module is further configured to: determine when the monitored differential capacity of the at least one battery corresponds to a second predetermined differential capacity of the at least one battery, wherein the predetermined differential capacity corresponds to a first inflection point in a voltage profile of the at least one battery and the second predetermined differential capacity corresponds to a second inflection point in the voltage profile of the at least one battery (paragraph [0027] teaches wherein the inflections, interpreted as spikes, appear in the same location (state of charge) and, because the spike location is not dependent on temperature, the phenomenon can be exploited in determining the state of charge of a cell or the mutual state of charge differences between several cells, thus providing a predetermined inflection points). 
Vuorilehto does not explicitly teach calculate an energy of the battery between the first inflection point and the second inflection point.
Matsubara teaches calculate an energy of the battery between the first inflection point and the second inflection point (paragraph [0041] teaches wherein and calculates the degree of degradation of the secondary battery based on a difference between the inflection point and a precalculated initial inflection point and a difference between the voltage value at the inflection point and an initial voltage value at the precalculated initial inflection point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Vuorilehto reference with the energy calculation of the Matsubara reference so that State of Charge (SOC) may be more accurately determined.
The suggestion/motivation for combination can be found in the Matsubara reference in paragraph [0006] wherein determining a more accurate SOC is taught.

Regarding claim 7, Vuorilehto teaches the battery system of claim 6, wherein the hybrid control module is further configured to calculate at least one of a state of health of the battery and a remaining life of the battery based on the calculated energy (paragraph [0041] teaches wherein state of health, interpreted as a degree of degradation is calculated based on a difference between the inflection point and a precalculated initial inflection point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Vuorilehto reference with the energy calculation of the Matsubara reference so that State of Charge (SOC) may be more accurately determined.
The suggestion/motivation for combination can be found in the Matsubara reference in paragraph [0006] wherein determining a more accurate SOC is taught.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20190202299 A1	OH; Duk Jin et al.: teaches a system which determines differential value of State of Charge.
US 20120169288 A1	Ueki; Tomoyoshi et al.: teaches a system wherein SOC is determined from a differential capacity, dQ/dV
US 20210197691 A1	STEFANOPOULOU; Anna G. et al.: teaches a system wherein SOC and SOH is determined from a differential capacity and differential voltage. 
US 20140266060 A1	YING; RAMONA Y. teaches a system wherein SOC and SOH is determined from a differential capacity and differential voltage
US 20150066406 A1	Sun; Jing et al. teaches a system wherein SOC and SOH is determined from a differential capacity and differential voltage
US 20200346558 A1	LUO; Hongbin et al.. teaches a system which determines differential value of State of Charge.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859